Case 4:19-mj-00148 Document 5 Filed in TXSD on _01/24/19 Page 1 of 1

 

 

 

COURTROOM MINUTES: Clerk, U.S. District Court
The Honorable Peter Bray Presiding Southern District of Texas
Deputy Clerk: Jason l\/Iarchand Filed

lnterpreter Present? [l Yes [l/£) ERO £7 5 A}: nom l David J. Bradley, Clerk
USPT/USPO b1 "’(WYVLWZALY OPEN 9 11_0‘§ ADJOURN 9 9/
|j OTHER DISTRICT E DIVISION THEIR CASE#

PROCEEDING HELD: .

I:l Initial Appearance |Jéunsel Determination Hearing [] Status Hearing

l:| Bond Hearing |] ldentity l:| Hearing Continued on
lj Detention Hearing l:| Preliminary Hearing E| Other

CASE NUMBER m CR l;}/MJ l§l; ~ lqsm Defendant # §

/.
AUSA >/mr";, L¢//

 

 

 

l{v./m Lvr/ [war/I< P"‘\'\ cql(m/\l\w~(uv /l\/i¢'va/(

 

 

 

 

E] Date of arrest [] Rule 5
[] Defendant’s first appearance, Advised of rights/charges on: [l Indictment [l Information lj Complaint
Violation of [| Supervised Release [| Pretrial Release [] Probation

 

Mfendant [l Material Witness appeared lZ]Gh [l without counsel
|:l Defendant requests appointed counsel. EIGnancial Affldavit executed and sworn.
l:l Order appointing Federal Public Defender |:] Order appointing private counsel to follow.

Federal Public Defender Present-
l:l Order of partial reimbursementto follow. l:| Oral order, Defendant to Reimburse CJA fund $
[] Defendant advises that he Will retain private counsel.

 

13 Defendant bond set l:] Cash |:l Surety l:| P/R [] Unsecured [] S Deposit
l:l Defendant bond set |] Cash |:l Surety [] P/R [:| Unsecured l:l $ Deposit
l:| Defendant bond set |:| Cash l:l Surety [l P/R [l Unsecured [l $ Deposit
l:| Surety signatures required as to Defendant(s) .

l:] Defendant(s) advised of conditions of release

[] ND EXECUTED l:| Defendant Released

Order of Temporary Detention Pending Hearing entered as to Defendant(s)
[] Order of Detention Pending Trial entered as to Defendant(s)
[l ond Continued l:| Bond reinstated |:l Bond Revoked

Defendant \ remanded to custody l'_'] M/W remanded to custody
l:| Defendant Ordered Removed to Originating|:l District l:] Division

 

Defendant Waiver of l:] Preliminary |:| ldentity [l Detention Hrg l:l Detention Hrg this District
E] Court iinds: |:] Probable Cause El Identity

( is/are scheduled on l/J' g/( 6 at 9 m for:

 

Defendant(s)
l:l raignment l:l Counsel Determination Hearing [l I entity Hearing
etention Hearing reliminary Hearing |:l Final Revocation Hearing

|:] Hearing

 

 

 

